Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Ford on May 31, 2022.
The application has been amended as follows: 
In claim 1, lines 15-16, replace “be lifted into the air by the elevation structure” with --become airborne after traveling off of the second end of the runner--
In claim 1, line 20, replace “be lifted into the air by the elevation structure” with --become airborne after traveling off of the second end of the runner--
In claim 10, lines 19-20, replace “be lifted into the air by the elevation structure” with --become airborne after traveling off of the second end of the runner--
In claim 19, lines 17-18, replace “be lifted into the air by the elevation structure” with --become airborne after traveling off of the second end of the runner--
In claim 19, line 22, replace “be lifted into the air by the elevation structure” with --become airborne after traveling off of the second end of the runner--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As discussed in the prior Office action, the closest prior art in terms of the structure of the claimed ramp is Stein (US Patent No. 5,080,123, hereinafter Stein). Stein discloses a sun shield assembly that has some structural similarities to the claimed ramp, including an elevation structure, an elongated flexible runner, and one or more anchor lines, as recited in claims 1, 10, and 19. With respect to claims 1 and 19 (each directed to a game comprising a ramp, a target, and one or more projectiles), Stein does not disclose the ramp being configured to perform the claimed function of allowing one or more projectiles to travel across the runner from the first end of the runner to the second end of the runner and become airborne after traveling off of the second end of the runner, in combination with a target defining an enclosed area and one or more projectiles configured to travel across the runner from the first end of the runner to the second end of the runner and become airborne after traveling off of the second end of the runner toward the area defined by the target, as now recited in independent claims 1 and 19. Although games involving a ramp, a target, and one or more projectiles configured to become airborne after traveling off of an end of the ramp are known (e.g., see US Patent No. 3,891,213 to Cooper et al.; US Patent No. 4,336,939 to Krumlauf; US Patent No. 7,121,963 to Corbin; US Patent No. 10,188,922 to Bahash), the examiner notes that the prior art ramps for use in such games do not teach the claimed combination of features of the ramp, including the elevation structure, the flexible or elongated runner, and the one or more anchor lines arranged in the claimed configuration. In the examiner’s opinion, it would not have been obvious to one of ordinary skill in the art, absent impermissible hindsight, to combine the sun shield of Stein with a target and one or more projectiles in the claimed functional relationships now recited in claims 1 and 19, or to modify the prior art game ramps to include the structure of Stein’s sun shield, for the reasons discussed in Applicant’s Remarks filed March 15, 2022, see pg. 10-14. 
With respect to claim 10 (directed to a ramp), Stein does not disclose a cushion member positioned below the runner near the second end of the runner, wherein a first portion of the cushion member is positioned between the runner and the cross member and a second portion of the cushion member extends below a portion but not the entire length of the runner and away from the cross member, and Stein does not disclose the ramp being configured to perform the claimed function of allowing one or more projectiles to travel across the runner from the first end of the runner to the second end of the runner and become airborne after traveling off of the second end of the runner. Applicant has disclosed that the claimed cushion member facilitates the claimed function of allowing one or more projectiles to travel across the runner from the first end of the runner to the second end of the runner and become airborne after traveling off of the second end of the runner (see Specification, para. 0057). As discussed in the prior Office action, Corvington suggests placing a cushion member between a flexible material and a cross member at the location of the cross member to prevent abrasion of the material against the cross member, and Brown suggests placing a cushion member along the entire extent of a sheet of outdoor fabric to improve the properties of the fabric for outdoor use. However, the prior art does not suggest positioning a first portion of a cushion between the runner and the cross member and a second portion of the cushion extending below a portion but not the entire length of the runner and away from the cross member. In the examiner’s opinion, it would not have been obvious to one of ordinary skill in the art, absent impermissible hindsight, to modify the sun shield of Stein to include a cushion member having first and second portions in the claimed arrangement, such that the ramp is configured to allow one or more projectiles to travel across the runner from the first end of the runner to the second end of the runner and become airborne after traveling off of the second end of the runner, as now recited in amended claim 10, because the prior art does not teach the claimed cushion configuration and the examiner finds no motivation to modify the structure of Stein’s sun shield to include this feature which facilitates a claimed function that is not envisioned by Stein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 1, 2022/